Citation Nr: 0931666	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  99-01 838A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1988 to March 1989 
and from December 1990 to June 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey which, in pertinent part, denied service connection 
for tinnitus.  

The Veteran presented testimony at a personal hearing at the 
Newark RO in July 1999.  He also testified before the 
undersigned Veterans Law Judge at a Travel Board hearing in 
January 2005 at the Philadelphia, Pennsylvania RO, which now 
has jurisdiction of the case.  Copies of the hearing 
transcripts are associated with the claims file.  

In October 2006, the Board remanded this claim for additional 
evidentiary development.  Unfortunately, however, all 
requested development was not conducted and further 
development is needed.  Therefore, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant when further 
action is required.

REMAND

In October 2006, the Board remanded this claim in order to 
obtain additional evidence in support of the Veteran's claim, 
including service treatment records that were not associated 
with the claims file.  In this regard, the Board noted that 
the Veteran's service treatment records, dated from November 
1987 to June 1993, were included in the record when a May 
1998 rating decision and January 2002 deferred rating 
decision were issued, but that they were not currently 
included in the claims file.  The Board also noted that a 
request for the records was not sent to the Newark RO, 
although the evidence showed the records were sent to the 
Newark RO on April 17, 1998.  As such, the Board requested 
that a search be conducted for the service treatment records, 
dated from November 1987 to June 1993.  


Review of the record reveals that, on remand, a search was 
conducted for the service treatment records in question, 
which included sending a request to the Philadelphia and 
Newark ROs.  The record reflects that the Philadelphia RO 
indicated that the records are not at that location; however, 
there is no such response from the Newark RO.  There is a 
"Covers Display Folder Data" sheet attached to the request 
sent to the Newark RO but it does not indicate when or 
whether the service treatment records in question were 
transferred to another location.  Therefore, on remand, 
further attempts to locate and obtain the service treatment 
records must be conducted.  

Turning to the merits of this claim, the Veteran has asserted 
that service connection is warranted because he believes he 
currently has tinnitus that is related to his in-service 
noise exposure.  The Veteran has asserted that, in 
approximately December 1990, he suffered significant noise 
exposure while firing an M60 machine gun without hearing 
protection.  The Veteran has reported that, after firing the 
gun, he immediately experienced ringing in his ears (and 
hearing loss), which lasted for two to three days but 
eventually subsided.  

At the January 2005 Travel Board hearing, the Veteran 
described the initial onset of tinnitus as a ringing, static 
sound.  He testified that the ringing he currently 
experiences occurs when he is around certain pitched noises 
and lasts for about 45 minutes until it subsides.  At the 
December 1990 local hearing, the Veteran testified that he 
experiences ringing in his ears about once a week or once 
every three to four days and it is triggered by noise.  The 
Veteran testified that the ringing goes away after he removes 
himself from the noise.  Similarly, the April 1998 VA 
examination report reflects that the Veteran reported that he 
experiences intermittent, mild tinnitus in his left ear.  

The Veteran is competent to testify that he incurred ringing 
in his ears during military service and that he currently has 
intermittent tinnitus.  However, because the Veteran reports 
that the ringing subsided after a two to three day period and 
there is evidence that he has experienced intermittent, mild 
tinnitus in his left ear since service, medical evidence is 
needed as to whether the Veteran's current tinnitus 
disability is consistent with noise-induced tinnitus and is 
related to the symptoms he has described as occurring in 
service.  Therefore, on remand, a medical opinion should be 
obtained.  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Newark RO and request that 
they conduct a search for the Veteran's 
service treatment records, dated from 
November 1987 to June 1993.  Any 
unsuccessful attempts to obtain these 
records should be documented in the 
claims folder, to include the 
preparation of a memorandum of 
unavailability, if necessary.  

2.	Request that a physician knowledgeable 
in disabilities involving the ear 
review the claims file and provide an 
opinion as to whether the Veteran's 
current complaints of tinnitus are 
related to his military service.  

a.	The claims file must be made to 
the physician for review, and the 
examination report should reflect 
that such review is accomplished.  

b.	The reviewer should be advised to 
accept the Veteran's report that 
he incurred transient tinnitus 
during service as true, even 
though there is no medical 
evidence of such during military 
service.  

c.	The examiner should be requested 
to provide an opinion as to 
whether it is at least as likely 
as not (i.e., a probability of 50 
percent), or less than likely 
(i.e., a probability of less than 
50 percent) that the Veteran's 
current complaints of tinnitus are 
related to his military service.   

A rationale must be provided 
for any opinion offered.  In 
this regard, the examiner 
should be requested to address 
whether the Veteran's current 
complaints of tinnitus are 
consistent with noise-induced 
tinnitus and whether his 
current complaints are related 
to the symptoms he says he 
experienced during service, 
given the reported history of 
his tinnitus disability.  

d.	Note: The term "at least as likely 
as not" does not mean merely within 
the realm of medical possibility, 
but rather that the weight of 
medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically 
sound to find in favor of causation 
as it is to find against it.  

3.	Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

